
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.37


TRANSITION AGREEMENT AND WAIVER OF CLAIMS


        This Transition Agreement and Waiver of Claims ("Agreement") is made
between QRS Corporation ("QRS") and John S. Simon ("Simon") as of May 15, 2002
(the "Effective Date").

        WHEREAS, Simon has been employed by QRS;

        WHEREAS, QRS and Simon have mutually agreed that Simon will terminate
his employment on the date set forth herein;

        NOW, THEREFORE, in consideration of the mutual promises made herein, QRS
and Simon (collectively referred to as "the Parties") hereby agree as follows:

        1.    Resignation.    Simon hereby acknowledges that he has submitted
his resignation from all offices and positions he holds with QRS (and any
affiliated entities), including, without limitation, his employment as Executive
Vice President of Customer and Market Development, effective as of June 30, 2002
(the "Resignation Date"), and QRS has accepted his resignation.

        2.    Employment Terms.    

        (a)    Employment Term; At-Will Employment.    Simon's employment with
QRS pursuant to this Agreement shall continue through the earlier of the
Resignation Date or the termination of employment by QRS or Simon (the
"Termination Date"). Simon and QRS understand and acknowledge that Simon's
employment with QRS during the Transition Period (as defined below) constitutes
"at-will" employment, and thus, Simon's employment with QRS will be for no
specified term and may be terminated by Simon or the Company at any time with or
without cause.

        (b)    Position and Duties.    During the period from the date hereof
through the Termination Date (the "Transition Period"), Simon shall continue to
serve as executive vice president of customer and market development of QRS and
shall, in such capacity, report directly to QRS' senior vice president of global
sales (the "SVP Global Sales"). Simon's duties shall be designated by the SVP
Global Sales and shall be performed in the manner specified by the SVP Global
Sales. Simon shall diligently, and to the best of his ability, perform all
duties incident to his position, and devote the time, attention, and effort to
the business and affairs of QRS necessary to perform each of the tasks
designated by the SVP Global Sales, and shall use his best efforts to promote
the interests of QRS.

        (c)    Salary.    

          (i)  During the Transition Period and Simon's employment with QRS, QRS
shall pay Simon a salary at a rate equal to his current base salary, or
Twenty-Four Thousand One Hundred Sixty-Six Dollars and Sixty-Seven Cents
($24,166.67) per month ("Base Salary"), less all applicable taxes, withholdings
and deductions, to be paid in accordance with QRS' standard payroll policy.
Simon shall not be eligible to receive any bonus for the Transition Period.

        (ii)  If QRS terminates Simon prior to the Resignation Date for any
reason other than a material breach of this Agreement by Simon or willful
misconduct by Simon that could have a detrimental effect on QRS, QRS shall pay
Simon for the period from the date of termination through the Resignation Date
at a rate of Twenty-Four Thousand One Hundred Sixty-Six Dollars and Sixty-Seven
Cents ($24,166.67) per month, less all applicable taxes, withholdings and
deductions, in accordance with QRS' regular payroll practices.

        (d)    Stock Options and Restricted Stock Awards.    

          (i)  During the Transition Period, the outstanding options to purchase
shares of Common Stock of QRS granted to Simon, a complete list of which is set
forth on Exhibit A-1 hereto (the "Options"), shall continue in force and effect
as provided in the applicable stock option agreements and under QRS' 1993 Stock
Option/Stock Issuance Plan, except as modified herein.

--------------------------------------------------------------------------------




Simon and QRS agree that the vesting of Options shall not accelerate upon the
termination of Simon's employment, regardless of the circumstances. No Options
shall vest after the Termination Date. QRS agrees that Simon shall have through
and including December 31, 2002 in which to exercise all Options that are vested
as of the Termination Date.

        (ii)  During the Transition Period, the restricted stock awards granted
to Simon, a complete list of which is set forth on Exhibit A-2 hereto (the
"Restricted Stock"), shall continue force and effect as provided under QRS'
Restricted Share Aware Program, except as modified herein. Upon the completion
of Simon's employment through the Resignation Date, 5,833 additional shares of
Restricted Stock (the "June 30 Restricted Stock"), which amount is scheduled to
vest on October 31, 2002, shall accelerate to vest on June 30, 2002. If QRS
terminates Simon prior to the Resignation Date for any reason other than
material breach of this Agreement or willful misconduct by Simon that could have
a detrimental effect on QRS, the June 30 Restricted Stock shall accelerate to
vest on the Termination Date. Simon and QRS agree and acknowledge that other
than the acceleration of the June 30 Restricted Stock as set forth herein, the
vesting of Restricted Stock shall not accelerate upon the termination of Simon's
employment, regardless of the circumstances.

        (e)    Termination of Employment Agreement.    Simon agrees that QRS has
no further obligations to him under the Employment Agreement, dated
September 22, 2001 (the "Employment Agreement") and attached hereto as
Exhibit B.

        3.    Severance and Outplacement Counseling.    In consideration for the
release, covenants and agreements by Simon provided herein and subject to the
execution of a Waiver of Claims in the form attached hereto as Exhibit C after
the Termination Date and such Waiver of Claims becoming effective and
enforceable, QRS agrees, among other things, to pay Simon the amount of
$253,750.02 (the "Severance Payment"), less applicable taxes, withholdings and
deductions, in accordance with QRS' regular payroll practices. Simon agrees that
QRS may withhold from these payments any amounts QRS is required to withhold and
pay to any government entity in connection with any Restricted Stock received by
Simon. QRS shall pay the Severance Payment to Simon within fifteen (15) days
after it receives the original Waiver of Claims described in this paragraph duly
executed by Simon. In addition, QRS agrees to provide Simon with up to two hours
per week of outplacement counseling for a 90-day period commencing on the
Termination Date through Mr. Joe Murphy of Geodesic Consulting, Inc. If Simon
desired to avail himself of the outplacement counseling, he should contact
Mr. Murphy at (415) 828-9500 directly. Geodesic Consulting will bill QRS
directly for its services.

        4.    Health Coverage.    Simon's existing coverage under QRS' group
health (and, if applicable, the existing group health coverage for Simon's
eligible dependents) ceases effective as of the Termination Date. QRS will pay
Simon's cost of group health coverage under COBRA through December 31, 2002. On
or before the Termination Date, Simon shall be entitled to convert his existing
life insurance policy in the amount of $1,000,000 to his personal name. Simon
shall be solely responsible for the costs of such policy from and after the
conversion of such policy to his personal name.

        5.    Covenants.    Simon agrees that:

        (a)  For a period of one (1) year following the Termination Date, Simon
agrees that he will not, without the prior approval of the CEO, directly or
indirectly, through any other individual or entity, solicit, entice or induce
any employee of QRS to cease his or her employment with QRS or any independent
contractor to QRS to terminate his, her or its relationship with QRS, and he
will not approach any such employee or independent contractor for any such
purpose or authorize the taking of any such action by any other individual or
entity.

        (b)  Simon acknowledges that monetary damages may not be sufficient to
compensate QRS for any economic loss that may be incurred by reason of Simon's
breach of the foregoing

2

--------------------------------------------------------------------------------




covenants. Accordingly, in the event of such breach, QRS will, in addition to
the cessation of the severance benefits provided under this Agreement and any
remedies available to QRS under the law, be entitled to obtain equitable relief
in the form of an injunction precluding Simon from continuing to engage in such
breach.

        6.    Proprietary Information.    Simon acknowledges that due to the
position he has occupied and the responsibilities he has had at QRS and in
connection with his continued employment as set forth herein, he has received,
and will receive, confidential information concerning QRS' procedures,
customers, sales, prices, contracts, and the like. Simon hereby promises and
agrees that, unless compelled by legal process, he will not disclose to others
and will keep confidential all information he has received while employed by QRS
concerning QRS' products and procedures, the identities of QRS' customers, QRS'
sales, QRS' prices, the terms of any of QRS' contracts with third parties, and
the like that have been maintained in confidence by QRS.

Simon specifically confirms that he will continue to comply with the terms of
the Confidentiality and Noncompetition Agreement (the "Confidentiality
Agreement"), dated January 7, 1991, between Simon and PRJ& (a predecessor to
QRS), which agreement Simon and QRS agree and confirm has been assigned to QRS,
and that the Confidentiality Agreement will survive this Agreement and remain in
full force and effect. Simon shall return all QRS property and confidential and
propriety information in his possession to QRS on or before the Termination
Date.

Simon agrees that a violation by him of the obligations in this Paragraph 6 will
constitute a material breach of this Agreement.

        7.    Non Disparagement.    Simon agrees not to disparage QRS and its
respective officers, directors, employees, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns in any manner likely to be harmful to them or their
business, business reputation or personal reputation. QRS agrees not to
disparage Simon in any manner likely to be harmful to him or his business,
business reputation or personal reputation. Nothing in this paragraph shall
preclude QRS or Simon from making fair and truthful statements in the course of
any future competition between them.

        8.    Waiver of Claims.    Simon agrees that in consideration for the
benefits described in Paragraphs 3 and 4 above and elsewhere in this Agreement,
to which but for this Agreement Simon would not otherwise be entitled, Simon, on
behalf of himself, and his respective heirs, family members, executors and
assigns, hereby fully and forever releases QRS and its past, present and future
officers, agents, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corporations, and assigns from, and waives and agrees not to sue or otherwise
institute or cause to be instituted any legal or administrative proceedings
concerning any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that he may possess arising from any omissions, acts or facts that
have occurred up until and including the Effective Date hereof including,
without limitation,

        (a)  any and all claims relating to or arising from Simon's employment
relationship with QRS and the termination of that relationship;

        (b)  any and all claims relating to, or arising from, Simon's right to
purchase, or actual purchase of shares of stock of QRS, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

        (c)  any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional

3

--------------------------------------------------------------------------------




interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

        (d)  any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and all amendments to each such Act as well as
the regulations issued thereunder;

        (e)  any and all claims for violation of the federal, or any state,
constitution;

        (f)    any and all claims arising out of any laws and regulations
relating to employment or employment discrimination; and

        (g)  any and all claims for attorneys' fees and costs.

Simon agrees that the release set forth in this Paragraph shall be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement
nor does it abrogate the rights of Simon, as applicable, pursuant to California
Labor Code Section 2802. Nothing contained in this Agreement shall alter or
affect Simon's right to insurance coverage under any applicable directors and
officers policy or any other insurance policy maintained by QRS. Simon
acknowledges and agrees that any breach of this Paragraph shall constitute a
material breach of this Agreement. The prevailing party in any proceeding
(a) enforcing the obligation under this Paragraph, including the bringing of any
suit to recover the monetary consideration, or (b) defending against a claim or
suit brought or pursued by Simon in violation of this Paragraph shall be
entitled to recover its costs and reasonable attorneys' fees incurred in
connection with such action.

        9.    Acknowledgement of Waiver of Claims under ADEA.    Simon
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary. Simon and QRS agree that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement. Simon acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Simon was already entitled. Simon further acknowledges that he
has been advised by this writing that (a) he should consult with an attorney
prior to executing this Agreement; (b) he has twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the Parties to revoke this Agreement; and (d) this Agreement
shall not be effective until the revocation period has expired. Any revocation
should be in writing and delivered to Leonard Stein, Senior Vice President,
General Counsel and Corporate Secretary at QRS, 1400 Marina Way South, Richmond,
CA 94804, by close of business on the seventh (7th) day from the date that Simon
signs this Agreement.

        10.    Civil Code Section 1542.    Simon represent that he is not aware
of any claims against QRS other than the claims that are released by this
Agreement. Simon acknowledges that he has been advised by legal counsel and is
familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

4

--------------------------------------------------------------------------------



        Simon, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

        11.    No Pending or Future Lawsuits.    Simon represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against QRS or any other person or entity referred to herein.
Simon also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against QRS or any other
person or entity referred to herein.

        12.    Confidentiality.    Simon agrees to use his best efforts to
maintain in confidence the existence of this Agreement, the contents and terms
of this Agreement, and the consideration for this Agreement (hereinafter
collectively referred to as "Separation Information"). Simon agrees to take
every reasonable precaution to prevent disclosure of any Separation Information
to third parties, and agrees that there will be no publicity, directly or
indirectly, concerning any Separation Information. Simon agrees to take
precaution to disclose Separation Information only to those attorneys,
accountants, governmental entities, and family members who have a reasonable
need to know of such Separation Information.

        13.    Assistance.    Except to the extent that Simon may engage in good
faith competition with QRS in the future, Simon agrees he will not act in any
manner willfully to damage the business of QRS. Simon agrees that he will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against QRS and/or any officer, director,
employee, agent, representative, shareholder or attorney of QRS, unless under a
subpoena or other court order or process to do so. Further, Simon will cooperate
fully by participation in and/or attendance at any and all investigations,
depositions or other proceedings involving QRS arising in whole or part from any
event or occurrence that took place prior to the Termination Date, whether
related or not to anything done or not done by Simon in his capacity as a
manager, officer, director, employee or agent of QRS. QRS shall reimburse Simon
for the reasonable out-of-pocket costs that Simon incurs in providing QRS with
the cooperation set forth in this paragraph.

        14.    Breach.    In the event Simon materially breaches any of the
terms and conditions of this Agreement, including, but not limited to, the
obligations in Paragraphs 2, 5, 6, 7 and 12, Simon's entitlement to all benefits
to Simon under Paragraphs 2 and 3 shall cease immediately and the then
outstanding Options shall cease to be exercisable and shall immediately
terminate.

        15.    No Admission of Liability.    Simon understands and acknowledges
that this Agreement constitutes a compromise and settlement of disputed claims.
No action taken by QRS, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgement or admission by QRS of any
fault or liability whatsoever to Simon or to any third party.

        16.    Costs.    The Parties hereto shall each bear their own costs,
expert fees, attorneys' fees and other fees incurred in connection with this
Agreement. In the event of any action or proceeding to enforce the terms of this
Agreement, the prevailing party shall be entitled to recover its costs,
including reasonable attorneys' fees.

        17.    Arbitration.    The Parties agree that any and all disputes
arising out of the terms of this Agreement, their interpretation, and any of the
matters herein released shall be subject to binding arbitration, to the extent
permitted by law, in a neutral location to be agreed by the parties, before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes. If the parties are unable to agree upon a neutral location
within ten (10) days after a written demand for arbitration made by one party to
the other, then the arbitration hearing shall take place in Chicago, Illinois.
Simon agrees and hereby waives his right to jury trial as to matters arising out
of the terms of

5

--------------------------------------------------------------------------------


this Agreement and any matters herein released to the extent permitted by law.
The Parties agree that the prevailing party in any arbitration shall be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award.

        18.    Authority.    Simon represents and warrants that he has the
capacity to act on his own behalf and on behalf of all who might claim through
him to bind them to the terms and conditions of this Agreement.

        19.    No Representations.    Simon represents that he has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

        20.    Severability.    In the event that any provision hereof becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision.

        21.    Entire Agreement.    This Agreement and the Confidentiality
Agreement represent the entire agreement and understanding between QRS and Simon
concerning Simon's separation from QRS, and supersede and replace any and all
prior agreements and understandings concerning Simon's relationship with QRS and
his compensation by QRS, including the Employment Agreement.

        22.    Interpretation.    In the event of a conflict between the terms
of this Agreement and any other agreement between QRS and Simon, this Agreement
will control.

        23.    No Oral Modification.    This Agreement may only be amended in
writing signed by Simon and the CEO of QRS.

        24.    Governing Law.    This Agreement shall be governed by the
internal substantive laws, but not the choice of law rules, of the State of
California.

        25.    Effective Date.    This Agreement is effective eight (8) days
after it has been signed by the Parties hereto.

        26.    Counterparts.    This Agreement may be executed in counterparts,
and each counterpart shall have the same force and effect as an original and
shall constitute an effective, binding agreement on the part of each of the
undersigned.

        27.    Voluntary Execution of Agreement.    This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
hereto acknowledge that:

        (a)  They have read this Agreement;

        (b)  They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

        (c)  They understand the terms and consequences of this Agreement and of
the releases it contains;

        (d)  They are fully aware of the legal and binding effect of this
Agreement.

        28.    Remedies.    No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or equity.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

    QRS CORPORATION
Dated: June 7, 2002
 
By
 
/s/  JACK C. PARSONS, JR.      

--------------------------------------------------------------------------------


 
 
John Simon, an individual
Dated: May 26, 2002
 
By
 
/s/  JOHN SIMON      

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


EXHIBIT A-1

Stock Options


See Attached

PERSONNEL SUMMARY

AS OF 5/15/02

SSN is equal to [omitted]

Name


--------------------------------------------------------------------------------

  ID

--------------------------------------------------------------------------------

  Option
Number

--------------------------------------------------------------------------------

  Option
Date

--------------------------------------------------------------------------------

  Plan/Type

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Price

--------------------------------------------------------------------------------

  Exercised

--------------------------------------------------------------------------------

  Vested

--------------------------------------------------------------------------------

  Cancelled

--------------------------------------------------------------------------------

  Unvested

--------------------------------------------------------------------------------

  Outstanding

--------------------------------------------------------------------------------

  Exercisable

--------------------------------------------------------------------------------

Simon, John S.   [Omitted]   00000267   10/8/90   1990/NQ   18,000   $ 0.166667
  18,000   18,000   0   0   0   0         00000283   5/15/91   1990/NQ   12,000
  $ 0.166667   12,000   12,000   0   0   0   0         00000292   1/1/93  
1990/NQ   30,000   $ 1.666667   30,000   30,000   0   0   0   0         00000298
  4/16/93   1990/NQ   60,000   $ 3.500000   60,000   60,000   0   0   0   0    
    00000371   7/22/94   1993/NQ   16,875   $ 6.913333   16,875   16,875   0   0
  0   0         00000372   7/22/94   1993/ISO   5,625   $ 6.916667   5,625  
5,625   0   0   0   0         00000413   12/18/95   1993/NQ   32,874   $
12.166667   22,500   32,874   0   0   10,374   10,374         00000414  
12/18/95   1993/NQ   3,126   $ 12.166667   0   3,126   0   0   3,126   3,126    
    00000457   12/23/96   1993/NQ   37,500   $ 19.333333   0   37,500   0   0  
37,500   37,500         00000573   12/24/97   1993/NQ   75,000   $ 21.166667   0
  75,000   0   0   75,000   75,000         00000574   12/24/97   1993/NQ  
75,000   $ 21.166667   0   75,000   0   0   75,000   75,000         00000843  
10/16/98   1993/ISO   17,222   $ 17.416667   0   15,069   0   2,153   17,222  
15,069         00000844   10/16/98   1993/NQ   42,779   $ 17.416667   0   37,431
  0   5,348   42,779   37,431         00002067   7/26/01   1993/NQ   100   $
15.850000   0   0   0   100   100   0 Account: Simon, John S.                  
426,101         165,000   418,500   0   7,601   261,101   253,500              
                                                                               
                                      426,101         165,000   418,500   0  
7,601   261,101   253,500


EXHIBIT A-2

Restricted Stock


Date of Award


--------------------------------------------------------------------------------

  No. of Shares Covered

--------------------------------------------------------------------------------

  Vested Shares as of
Date of this
Agreement

--------------------------------------------------------------------------------

  Unvested Shares as of
Date of this
Agreement

--------------------------------------------------------------------------------

January 3, 2001   35,000   17,499   17,501

8

--------------------------------------------------------------------------------


EXHIBIT B

Employment Agreement


9

--------------------------------------------------------------------------------

[QRS LETTERHEAD]

September 22, 2001

John Simon
3047 Lenox Road #2206
Atlanta, GA 30324

Dear John,

        As part of QRS' management succession planning and the company's
planning process for 2002 and beyond, and as a result of our discussions, it is
with pleasure that I confirm our verbal offer for your continued employment with
QRS Corporation. The following summarizes our offer:

POSITION

        You will retain overall corporate responsibility as Chief Executive
Officer until such time as the Board appoints your successor as CEO. Upon the
hiring of that person, it is the Board's intention that you would relinquish
your position as CEO and assume the role and title of Executive Vice
president—Strategy and Business Development, with the same terms and conditions
governing your compensation and benefits in that new position. You are an
elected member of the Board of Directors and you will attend Board and Board
Committee meetings as required.

REPORTING TO

        Peter R. Johnson, Chairman of the Board while CEO and the President and
CEO when you assume the role of EVP—Strategy and Business Development.

LOCATION

        Atlanta, Georgia

MISSION STATEMENT

        As a key executive of QRS, you should ensure continued focus on the
long-term mission of QRS:

•QRS pioneers and delivers business intelligence, technology and services that
improve profitability for trading partners in the global retail supply chain.

•QRS enables these trading partners to increase revenue, decrease cost of sales
and improve the return on sales by up to 5 percentage points.

•QRS products and services ensure the right product, at the right price, is in
the right place, at the right time.

•QRS gets it right, all the time and in every way.

        In addition, you will have as continuing, significant responsibility the
development and maintenance of QRS' management process and promotion of and
adherence to its core values among its associates.

10

--------------------------------------------------------------------------------


KEY OBJECTIVES

        As a key executive of QRS, your focus in 2002 should be on successfully
addressing the critical issues facing QRS. The following specific objectives
have been agreed between us:

A.Actively participate in the search and selection of the successor CEO, and
upon the hiring of that person, help ensure their success with an open and
efficient transition, including providing them with the benefit of your
customer, market, product, and company contacts and insights.

B.Ensure QRS values, mission, and management process are understood and accepted
ensuring commitment to, and appropriate growth of these components of the QRS
culture and process, including the effective integration of these mission,
values and management process within QRS and its various units and locations.

C.Ensure the timely development and implementation an effective strategic and
annual planning process including the development of market and customer based
three-year strategic plans, critical issue based 2002 operating plan and
budgets, and the achievement of agreed upon growth and profitability levels.

D.Ensure that QRS continues to transform itself into a first-class market driven
and performance measured organization at all levels.

E.Ensure the continued and growing satisfaction of our key customers across all
geography and sectors, with particular attention to North American GMA.

F.Ensure the successful expansion of QRS markets and channels through the
development of productive relationships with targeted key customers, industry
associations, and alliance partners.

G.Ensure that QRS' product strategy is congruent with identified customer needs
and market opportunities, and that the products, their pricing and promotion,
correctly position QRS to best exploit those needs and opportunities for the
current year and for the long term.

H.Support the Board in its consideration of and implementation of strategic
options that maximize shareholder value including but not limited to:

a)Organic growth from current markets and products accelerated by new,
internally funded extensions of markets and products and optionally, minor
acquisitions, and

b)A major acquisition to bring significant growth and increased valuation to the
company, in a targeted strategic area, including any necessary external
investment to maintain sufficient control and liquidity for QRS shareholders, or

c)Sale of the company to a strategic acquirer so as to better ensure completion
of the QRS mission and strategy while maximizing shareholder value and
minimizing risk.

ANNUAL COMPENSATION

        Your annual compensation will be administered by me while CEO, and then
administered by the President and CEO when you assume the role of EVP—Strategy
and Business Development. In any event it will be reviewed by the Compensation
Committee of the Board of Directors.

•Your base compensation will continue to be $290,000 per year for 2001.

•In addition, your targeted annual incentive compensation will continue to be
$217,500 or 75% of your base compensation for 2001.

11

--------------------------------------------------------------------------------

•Therefore, the annual total target compensation (base plus incentive at 100% of
plan) shall continue to be $507,500 for 2001.

        Your compensation, including incentives, will be reviewed in the first
quarter of 2002 and each year thereafter (unless there is a change in
objectives, locations, etc., in which case it will be reviewed at that time), to
ensure that it continues to be equitable, appropriate to the location and
provide appropriate incentives and support to the agreed objectives.

REIMBURSEMENT

        QRS will reimburse you for all business expenses reasonably incurred by
you in the performance of your duties hereunder. You will adhere to QRS' travel
and entertainment polices and procedures, submit expense reports with
appropriate vouchers, receipts, and other substantiation of such expenses within
thirty (30) days after they are incurred and you should expect prompt
reimbursement.

ANNUAL INCENTIVE COMPENSATION COMPONENTS

1.General Corporate Financial Objectives (80%)- Incentive compensation payment
is subject to the achievement of the Company's overall financial objectives as
defined by the 2001 Plan as approved by the Board of Directors. Should the
Company not achieve these financial objectives, incentive compensation will be
subjectively determined based upon your performance against your objectives and
the Company's determination as to available incentive compensation funding.

A.Achieve $162.8 million in QRS Revenue (40%)- Paid at year-end on a pro rata
basis from a minimum of 95% of plan and linearly thereafter with results to 105%
of plan. The payout rate doubles on revenue performance over 105% of plan. There
is a maximum payout of $250,000 on this incentive for 2001.

B.Achieve $22.2 million in QRS Earnings Before Interest, Tax, Depreciation and
Amortization (EBITDA) (40%)—Paid at year-end on a pro rata basis from a minimum
of 95% of plan and linearly thereafter with results to 105% of plan. The payout
rate doubles on earnings performance over 105% of plan. There is a maximum
payout of $250,000 on this incentive for 2001. 2.Personal Strategies and
Objectives (20%)—Incentive compensation payment is subject to fulfillment of
your specific objectives as CEO. While specific objectives have been noted above
to measure your performance for incentive compensation, such measurements assume
the overall performance of you and your direct reporting organization in the
achievement of Company responsibilities, customer services levels, employee
satisfaction and turnover, and the support of overall Company objectives,
including the timely and efficient retention of your successor CEO and the
evolution of your role to EVP—Strategy and Business Development.


LONG TERM INCENTIVES

        As an officer of QRS, on January 2, 2001, you were entitled to convert
certain of your stock options into restricted QRS stock. For your stock options
converted into restricted shares, the restricted shares will have the same
provisions as your original stock options (i.e. change of control protection,
etc.), with the exception of a different vesting schedule as outlined in your
Restricted Stock Agreement. The Board of Directors may grant you more stock
options in the future with the approval of the Compensation Committee. The
details of your current stock option grants and restricted stock are attached.

12

--------------------------------------------------------------------------------

BENEFITS

        In addition to the benefits available to all QRS associates as defined
in the Employee Handbook; as an Officer you are provided with additional
benefits as follows:

        Life Insurance—The Company shall purchase and maintain in effect
additional term life insurance for you with a death benefit of $1,000,000.00
with beneficiary to be designated by yourself. You will have the option of
continuing this additional term life insurance coverage at your own expense in
the event of the termination of your employment. This additional insurance
benefit is taxable and will be reported for tax purposes as additional income to
you. At your option, you may choose to cancel or convert this coverage to your
personal name in which case the company will increase your annual salary by the
previous years annual costs of the term life insurance purchased specially for
you by QRS.

        Disability Insurance—The Company shall purchase and maintain in effect
disability insurance sufficient to provide you with an income equal to 66% of
your base compensation while you are disabled and unable to perform the duties
of your current employment with QRS. You will have the option of continuing this
additional disability insurance coverage at your own expense in the event of the
termination of your employment. This additional insurance benefit is taxable and
will be reported for tax purposes as additional income to you.

        Liability Insurance—The Company shall purchase and maintain in effect
sufficient Officer's liability insurance to provide you with reasonable
coverage, including the provision of legal counsel and/or reimbursement of
appropriate legal fees you pay personally, against all liability claims and
judgments arising from your legal exercise of your duties as an Officer of QRS,
including any actions filed after you cease your duties as an Officer or in the
event of the termination of your employment. The Company shall also provide in
its bylaws as full indemnification for you as a QRS officer to the maximum
extent permissible under Delaware law.

TERMINATION AND SEVERANCE

        This position is for no set period or term and just as you have the
right to resign your position, at any time, for any reason, QRS reserves the
right to terminate your employment, at any time, with or without cause, with or
without notice.

        For the period ending October 2002, in the event your employment is
terminated without cause, you will become entitled to twelve (12) months of
severance pay equal in the aggregate to your targeted total annual compensation
and benefits at the level in effect at the time of your termination. In
addition, your QRS stock options and restricted shares will become fully vested.
After that initial period (i.e., after October 2002), in the event your
employment is terminated without cause, you will become entitled to twelve
(12) months of severance pay equal in the aggregate to your base compensation
and benefits at the level in effect at the time of your termination. Your
severance payments will be made in accordance with the Company's standard
payroll practices for current employees and will be subject to the Company's
collection of all applicable withholding taxes.

        For purposes of this agreement, termination "for cause" shall mean a
termination of your employment for any of the following reasons: (1) your
failure to substantially perform the material duties of your position with the
Company after a written demand for substantial performance is delivered to you
by the Company which specifically identifies the manner in which you have not
substantially performed those duties and which provides a reasonable period for
you to cure those deficiencies; (2) a material breach by you of your obligations
under any confidential or proprietary information agreements with the Company or
of any of your fiduciary obligations as an officer of the Company, (3) your
failure to follow in a material respect the reasonable policies or directives
established on an employee-wide basis by the Company, after written notice to
you indicating the policies or directives with which you are not in material
compliance, (4) any willful misconduct on your

13

--------------------------------------------------------------------------------


part having a material detrimental effect on the Company or (5) any unauthorized
activity on your part which creates a material conflict of interest between you
and the Company after you have been provided with a reasonable opportunity to
refrain from that activity.

CHANGE OF CONTROL BENEFITS

A.Should there occur a Corporate Transaction or a Change in Control (as those
terms are defined in the Company's 1993 Stock Option/Stock Issuance Plan) and
either (i) your employment is subsequently terminated without cause or (ii) you
subsequently resign by reason of a material change in your base compensation,
your targeted annual incentive compensation, your annual total target
compensation, or your benefits (for this purpose, 15% will be deemed a material
reduction), a material reduction in your duties or responsibilities, or a change
in your principal place of employment by more than 50 miles, then you will be
entitled to twelve (12) months of severance pay equal in the aggregate to your
targeted total annual compensation and benefits at the level in effect at the
time of your termination or resignation or (if greater) at the level in effect
immediately prior to the Corporate Transaction or Change in Control. Your
severance payments will be made in accordance with the Company's standard
payroll practices for current employees and will be subject to the Company's
collection of all applicable withholding taxes.

B.Except to the extent otherwise provided in paragraph C below, should a
Corporate Transaction or Change in Control occur during your period of
employment with the Company, then (i) all of your outstanding options will,
immediately prior to the specified effective date for the Corporate Transaction
or Change in Control, become exercisable for all the shares at the time subject
to those options, whether or not those options are to be assumed or replaced
with a cash incentive program, and those accelerated options may be exercised
for all or any portion of the option shares as fully vested shares; and (ii) all
of your unvested shares of QRS stock will immediately vest at the time of such
Corporate Transaction or Change in Control.

C.However, the following limitation will be in effect for (i) all of your
unvested shares of QRS stock and (ii) any unvested options which are to be
assumed by the successor entity (or parent company) or otherwise continued in
effect or which are to be replaced with a cash incentive program which preserves
the spread existing at the time of such Corporate Transaction or Change in
Control on any shares for which your options are not otherwise at that time
exercisable (the excess of the fair market value of those shares over the
exercise price):

The accelerated vesting of those unvested shares and options will be limited to
the extent and only to the extent necessary to assure that the parachute payment
attributable to the accelerated vesting of those shares and options would not
constitute an excess parachute payment under Internal Revenue Code
Section 280G(b).

To the extent one of more of your options or unvested shares do not vest on an
accelerated basis upon a Corporate Transaction or Change in Control by reason of
such limitation, those options will continue to become exercisable in accordance
with the original exercise schedule indicated in the respective grant notices
for those options, and those unvested shares will continue to vest in accordance
with the original vesting schedule set forth in the applicable Restricted Stock
Agreements. However, should either (i) your employment be terminated without
cause or (ii) you resign by reason of a material change in your base
compensation, your targeted annual incentive compensation, your annual total
target compensation, or your benefits (for this purpose, 15% will be deemed a
material reduction), a material reduction in your duties or responsibilities, or
a change in your principal place of employment by more than 50 miles, at the
time of such Corporate Transaction or Change in Control or within twenty four
(24) months thereafter, then each of your outstanding options, to the extent not
otherwise fully exercisable at that time, shall automatically accelerate and
become immediately exercisable for all the option shares and may be

14

--------------------------------------------------------------------------------

exercised for any or all of those shares as fully vested shares at any time
prior to the expiration or sooner termination of the option term. In addition,
all of your unvested shares will immediately vest upon such a termination of
employment or resignation.

D.Any of your options which are assumed by the successor entity (or parent
company) in the Corporate Transaction or are otherwise continue in effect
following the Change in Control transaction shall be appropriately adjusted to
apply and pertain to the number and class of securities which would have been
issued to you in the consummation of such Corporate Transaction or Change in
Control had the options been exercised immediately prior to such event.
Appropriate adjustments shall also be made to the option prices payable per
share, provided the aggregate option prices payable shall remain the same.

EMPLOYMENT AT WILL

        Your employment in the position of CEO and your subsequent employment as
Executive Vice President of Strategy and Business Development will remain an
Employment At Will. This means that your position is for no set period or term
and just as you have the right to resign your position, at any time, for any
reason, QRS reserves the right to terminate your employment, at any time, with
or without cause and with or without notice. If any contrary representation has
been made to you, this letter supersedes it. Neither subsequent agreement
contrary to this nor any amendment to this term can be made unless it is in
writing and signed by both of us and copied to the Chairman of the Compensation
Committee.

        I trust the above meets your approval. However, should you have any
questions or concerns, you should not hesitate to contact either Garth Saloner
or myself. For our part we look forward, with tremendous enthusiasm, to you
joining QRS and our ongoing relationship.

Sincerely,

/s/  PETER R. JOHNSON      

--------------------------------------------------------------------------------

Peter R. Johnson
Chairman of the Board
   

15

--------------------------------------------------------------------------------

        I accept this ongoing position with QRS Corporation on these terms and
conditions on the terms above and understand and agree that it supersedes any
other agreement, written or oral, I may have with QRS with respect to employment
or compensation by QRS including salary, incentive, options, termination and
severance.

/s/  JOHN SIMON      

--------------------------------------------------------------------------------

John Simon, CEO   9/27/01

--------------------------------------------------------------------------------

Date


c.c.: Garth Saloner—Chairman of the Compensation Committee

16

--------------------------------------------------------------------------------


EXHIBIT C

Supplemental Waiver of Claims


        I, John S. Simon, agree as follows:

        1.    Waiver of Claims. In consideration for the benefits described in
the Transition Agreement and Waiver of Claims dated as of May 15, 2002, I, on
behalf of myself and each of my heirs, family members, executors and assigns,
hereby fully and forever releases QRS and its past, present and future officers,
agents, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, parents, predecessor and successor
corporations, and assigns from, and waives and agrees not to sue or otherwise
institute or cause to be instituted any legal or administrative proceedings
concerning any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that I may possess arising from any omissions, acts or facts that
have occurred up until and including the Effective Date hereof including,
without limitation,

        (a)  any and all claims relating to or arising from my employment
relationship with QRS and the termination of that relationship;

        (b)  any and all claims relating to, or arising from, my right to
purchase, or actual purchase of shares of stock of QRS, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

        (c)  any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

        (d)  any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and all amendments to each such Act as well as
the regulations issued thereunder;

        (e)  any and all claims for violation of the federal, or any state,
constitution;

        (f)    any and all claims arising out of any laws and regulations
relating to employment or employment discrimination; and

        (g)  any and all claims for attorneys' fees and costs.

I agree that the release set forth in this Paragraph shall be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement
nor does it abrogate my rights, as applicable, pursuant to California Labor Code
Section 2802. Nothing contained in this Agreement shall alter or affect my right
to insurance coverage under any applicable directors and officers policy or any
other insurance policy maintained by QRS. I agree that any breach of this
Paragraph shall constitute a material breach of the Transition Agreement and
Waiver of Claims dated as of May 15, 2002 between QRS Corporation and me. The
prevailing party in any proceeding (a) enforcing the

17

--------------------------------------------------------------------------------

obligation under this Paragraph, including the bringing of any suit to recover
the monetary consideration, or (b) defending against a claim or suit brought or
pursued by me in violation of this Paragraph shall be entitled to recover its
costs and reasonable attorneys' fees incurred in connection with such action.

        2.    Acknowledgement of Waiver of Claims under ADEA.    I acknowledge
that I am waiving and releasing any rights I may have under the Age
Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary. This waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. I acknowledge that the consideration given for this waiver and
release is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing that (a) I should
consult with an attorney prior to executing this Agreement; (b) I have
twenty-one (21) days within which to consider this Agreement; (c) I have seven
(7) days following the execution of this Agreement by the Parties to revoke this
Agreement; and (d) this Agreement shall not be effective until the revocation
period has expired. Any revocation should be in writing and delivered to Leonard
Stein, Senior Vice President, General Counsel and Corporate Secretary at QRS
Corporation, 1400 Marina Way South, Richmond, CA 94804, by close of business on
the seventh (7th) day from the date that I sign this Agreement.

        3.    Civil Code Section 1542.    I represent that I am not aware of any
claims against QRS other than the claims that are released by this Agreement. I
acknowledge that I have been advised by legal counsel and am familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

I, being aware of said code section, agrees to expressly waive any rights I may
have thereunder, as well as under any other statute or common law principles of
similar effect.

        4.    No Representations.    I represent that I have had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Supplemental Waiver of Claims. Neither
party has relied upon any representations or statements made by the other party
hereto which are not specifically set forth in this Agreement.

        5.    Governing Law.    This Supplemental Waiver of Claims shall be
governed by the internal substantive laws, but not the choice of law rules, of
the State of California.

        6.    Effective Date.    This Supplemental Waiver of Claims is effective
eight (8) days after it has been signed.

/s/  JOHN S. SIMON      

--------------------------------------------------------------------------------

John S. Simon   Date: July    , 2002


18

--------------------------------------------------------------------------------



QuickLinks


TRANSITION AGREEMENT AND WAIVER OF CLAIMS
EXHIBIT A-1 Stock Options
EXHIBIT A-2 Restricted Stock
EXHIBIT B Employment Agreement
EXHIBIT C Supplemental Waiver of Claims
